     Case: 1:18-cv-04751 Document #: 14 Filed: 10/03/18 Page 1 of 1 PageID #:35

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Jonathan J. Tomon
                                 Plaintiff,
v.                                                     Case No.: 1:18−cv−04751
                                                       Honorable Manish S. Shah
The CBE Group, Inc.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 3, 2018:


        MINUTE entry before the Honorable Manish S. Shah: Status hearing held.
Defendant does not appear. The parties must comply with MIDP disclosures by 10/10/18.
All fact discovery must be noticed in time to be completed by 1/31/19. Defendant's
counsel is directed to obtain local counsel pursuant to Local Rule 83.15. Continued status
hearing is set for 12/12/18 at 9:30 a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
